DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 11/25/2020.  Claims 1-20 are pending where claims 1-20 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 11 was amended to recite a plurality of limitations that all must occur as part of the ranking methodology.  A review of the specification indicates the various terms as part of information about a user and lists various attributes including some of the claimed attributes.  However, the specification merely mentions the phrases and provides no discussion on the meaning of the phrases (see paragraph [0056] and [0074]) and how each set is different from other sets, e.g. area of previously input information, an area of previously input search words, and an area of previously input inquires all appear to overlap since a previous input inquiry is previous input information as well as comprising search words.  It is unclear from the specification how the different information is determined.  Although paragraph [0074] indicates matching information between profiles as assisting with ranking the additional search words, the section is silent on what the information is.  Since the claim requires all the claim elements together, the claim appears to not be enabled by not defining how the terminology is different from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1].
With regard to claim 1, Brill teaches a search service providing method of providing search results related to a search word performed by a search service providing device, the search service providing method comprising: receiving, by the search service providing device, an initial search word from a user (see paragraphs 
determining, by the search service providing device, one or more additional search words based on the initial search word (see paragraphs [0047] and [0048] and [0053]; additional search words or queries are determined and considered); 
ranking, by the search service providing device, the one or more additional search words; selecting, by the search service providing device, at least one related search word (see paragraphs [0051], [0058], and [0081]; the system can rank the additionally identified search words and select at least one related search word); 
and providing, by the search service providing device, additional search results corresponding to the at least one related search word, the initial search word, an initial search result corresponding to the initial search word, and all of the one or more additional search words (see paragraphs [0081] and [0082] and Figure 13; the system can provide the additional search results for the related words [1310]; the initial search word [1302]; initial search results [1306]; and one or more additional search words [1304]).
Brill does not appear to explicitly teach ranking, by the search service providing device, the one or more additional search words based on personal data of the user and other users, the personal data being at least one of an age, a gender or an occupation, and the other users having provided the one or more additional search words to the search service providing device; selecting, by the search service providing device, at least one related search word from among the one or more additional search words based on the ranking, the at least one related search word including less than all of the 
Garg teaches ranking, by the search service providing device, the one or more additional search words based on personal data of the user and other users (see col 20, lines 21-30; col 27 line 43 through col 28, line 20; the system can rank the additional search words or suggested queries based on various factors including based on other users that are similar personal data/demographic data as the querying user), the personal data being at least one of an age, a gender or an occupation (see col 23, lines 20-59; the user demographic data can include gender, age, and/or occupation), and the other users having provided the one or more additional search words to the search service providing device (see col 29, lines 24-33; the suggested queries relate to user histories of similar users to the querying user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search processing means of Brill by determining related queries to a user’s query based on queries used by similar users to the querying user as taught by Garg in order to utilize the experiences of similar users to find related queries to the user’s query and be able to rank the queries so that the queries that are most likely to be of interest to the user are presented first thereby providing the suggestions that are most likely relevant to the user in an easy-to-see and use manner while also leveraging past experiences to provide users with queries that could assist the user in finding what they want without 
Brill in view of Garg do not appear to explicitly teach selecting, by the search service providing device, at least one related search word from among the one or more additional search words based on the ranking, the at least one related search word including less than all of the one or more additional search words; the additional search results being selected from among a plurality of responses received from a plurality of users using the search service providing device.
Colledge teaches selecting, by the search service providing device, at least one related search word from among the one or more additional search words based on the ranking, the at least one related search word including less than all of the one or more additional search words (see paragraphs [0095] and [0097]; the system allows for a related search word to be selected between potential options and be able to search and retrieve results for that related search word).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search processing means of Brill in view of Garg by disambiguating the user’s query to determine the most likely intent and provide those results to the user as taught by Colledge in order to provide results to the user that are relevant to their intention and also providing means for the user to provide feedback to explicitly select a different additional query word/intention to focus their search while reducing the load on the network by only retrieving search results for the best or most likely interpretation/related search words instead of all of the identified search words.
Brill in view of Garg and Colledge teach providing, by the search service providing device, additional search results corresponding to the at least one related search word, the initial search word, an initial search result corresponding to the initial search word, and all of the one or more additional search words (see Colledge, paragraphs [0014], [0095], [0097], and [0132]; Brill, paragraphs [0081] and [0082] and Figure 13; the system can provide the additional search results for the related words [1310]; the initial search word [1302]; initial search results [1306]; and one or more additional search words [1304] where results are provided for a best matching search word/interpretation and links for the additional search words are provided).
Brill in view of Garg and Colledge teach the usage of queries of a plurality of users to determine related search words/queries (see Brill, paragraph [0046]); however, Brill in view of Garg and Colledge do not appear to explicitly teach the additional search results being selected from among a plurality of responses received from a plurality of users using the search service providing device.
Linden teaches the additional search results being selected from among a plurality of responses received from a plurality of users using the search service providing device (see paragraphs [0033] and [0039]; the system can determine most popular items/responses from similar queries that other users interacted with).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search processing means of Brill in view of Garg and Colledge by collecting and analyzing historical trends of a variety of users as taught by Linden in order to allow the system to not only provide related/similar queries with results but also to utilize past experience/knowledge of the 
Brill in view of Garg, Colledge, and Linden teach the additional search results being selected from among a plurality of responses received from a plurality of users using the search service providing device (see Linden, paragraphs [0033] and [0039]; Brill, paragraphs [0081] and [0082] and Figure 13; see Colledge, paragraphs [0014], [0095], [0097], and [0132]; the system can provide the additional search results for the related words [1310]; the initial search word [1302]; initial search results [1306]; and one or more additional search words [1304] where the additional search results can be based on the history of other users’ selections of results from those related/similar queries).

With regard to claim 3, Brill in view of Garg, Colledge, and Linden teach at least one of: generating, by the search service providing device, a search word database that stores search words or inquiries received from the plurality of users using the search service providing device; updating the search word database that is pre-generated; generating, by the search service providing device, a response database that stores responses to information or inquiries, the responses received from the plurality of users using the search service providing device; or updating the response database that is 

With regard to claim 4, Brill in view of Garg, Colledge, and Linden teach wherein the determining the one or more additional search words includes determining one or more additional search words related to the initial search word from words existing in the search word database (see Brill, paragraphs [0035] and [0047]-[0051]; the system can utilize the search word database to determine additional words related to the initial search word received from the user).

With regard to claim 9, Brill in view of Garg, Colledge, and Linden teach wherein the selecting the at least one related search word includes selecting at least one of the one or more additional search words ranked higher than at least one other additional search word among the one or more additional search words based on the ranking (see Brill, paragraph [0058]; see Colledge, paragraphs [0095] and [0097]; the most highly ranked queries/additional search words are returned/selected for the user).

With regard to claim 13, Brill in view of Garg, Colledge, and Linden teach receiving, after the providing the additional search results, by the search service providing device, at least one of an accuracy indication or a satisfaction indication regarding all or some of the one or more additional search words and the additional search results from one of a plurality of users (see Brill, paragraphs [0054]-[0056]; the 

With regard to claim 14, Brill in view of Garg, Colledge, and Linden teach wherein the ranking includes ranking the one or more additional search words based on a highest accuracy or satisfaction based on the accuracy indication or the satisfaction indication, respectively (see Brill, paragraph [0054]; the user feedback associated with accuracy and satisfaction can be utilized to affect the rankings of the additional search words/queries).

With regard to claim 15, Brill in view of Garg, Colledge, and Linden teach a non-transitory computer-readable medium storing a computer program which, when executed by a controller, performs the search service providing method of claim 1 (see Brill, claim 39 and the rejection for claim 1 above).

With regard to claim 16, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claim 17, this claim is substantially similar to claim 3 and is rejected for similar reasons as discussed above.

With regard to claim 19, this claim is substantially similar to claims 13 and 14 and is rejected for similar reasons as discussed above.

With regard to claim 20, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.  With respect to the additional search word determiner; ranking determiner; and search result provider limitations, the Examiner notes that Brill teaches such functional limitations in Figure 2 and paragraphs [0047]-[0051].



Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Haveliwala et al [US 20050222989].
With regard to claim 11, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claim 1 as discussed above.
Brill in view of Garg, Colledge, and Linden teach wherein the ranking include ranking the one or more additional search words in consideration of an area of previously input responses, which are input by a user among the plurality of users that input the initial search word (see Brill, paragraphs [0054]-[0056]; the system can rank the additional search words in consideration of various features including previous user responses).
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach an area of self-input interest, an area of previously input information, an area of previously input search words, an area of previously input inquiries.
Haveliwala teaches an area of self-input interest (see Figure 2, paragraph [0041]; the user can input their expressed interests), an area of previously input information (see paragraph [0039]; the user can input their information), an area of previously input search words (see paragraph [0044]; the system can determine previous input search words to determine importance of the search words to the user), an area of previously input inquiries (see paragraph [0034]; the system can store information about previous input queries/inquiries).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the user profiling system of Brill in view of Garg, Colledge, and Linden by collecting and utilizing various information including user expressed interests, their responses to particular topics, as well as their search activity as taught by Haveliwala in order to allow the system to more accurately determine user interests and be able to find users with similar interests and thus recommend additional/related queries to the user that reflects users with the most similar interests to the querying user versus a broader interest category based on demographics thereby assisting the user by recommending/suggesting queries/search words that reflect users that are very similar to the user while also having similar topical interests.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], Garg et al [US 8,949,250 A1] in further view of Marchisio et al [US 2003/0233224 A1].
With regard to claim 2, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claim 1 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the receiving comprises: receiving, by the search service providing device, natural language search words including one or more parts of speech from among a noun, a pronoun, a numeral, a verb, an adjective, a determiner, an adverb, a postposition, and an interjection; and determining, by the search service providing device, the initial search word by selecting at least one noun from the natural language search words or determining a word corresponding to all or some of the one or more parts of speech.
Marchisio teaches wherein the receiving comprises: receiving, by the search service providing device, natural language search words including one or more parts of speech from among a noun, a pronoun, a numeral, a verb, an adjective, a determiner, an adverb, a postposition, and an interjection; and determining, by the search service providing device, the initial search word by selecting at least one noun from the natural language search words or determining a word corresponding to all or some of the one or more parts of speech (see paragraphs [0069]-[0071]; the system can receive natural 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the query input means of Brill in view of Garg, Colledge, and Linden by providing natural language processing and input as taught by Marchisio in order to allow users to be able to enter the user desires in natural language form thus allowing for the system to be able to be easier to use by users by allowing them to type their questions without worrying about any format or special query syntax while also providing means to determine the meaning and context of the words so that results can be determined that contextually match the user’s input versus merely having the query word occur in the document/result.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Chowdhury et al [US 2007/0266002 A1].
With regard to claim 6, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claim 1 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the generating or the updating of the search word database includes storing information indicating whether the plurality of users who input the search words are 
Chowdhury teaches wherein the generating or the updating of the search word database includes storing information indicating whether the plurality of users who input the search words are each an expert in an area related to the search words; and the determining of the one or more additional search words includes determining one or more additional search words related to the initial search word from search words prepared by an expert in an area related to the initial search word (see paragraphs [0107]-[0109]; the system can store queries with associations of user characteristics that can identify those users as experts for particular fields and can weight the queries associated with the experts higher than other queries as being related to the initial query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additional words/query suggestion means of Brill in view of Garg, Colledge, and Linden by means to identify user characteristics associated with their knowledge/profession as taught by Chowdhury in order to utilize the experience of the users of the system to identify the most relevant words/queries associated with particular results that a non-expert user would desire to view without the non-expert user knowing what expert terms to use thus saving the user time with their search by being provided with higher quality results that are related to their query even if they don’t use the appropriate query term.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Leno et al [US 2003/0212663 A1].
With regard to claim 8, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claim 1 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the providing the additional search results includes providing responses corresponding to the at least one related search word from the response database.
Leno teaches wherein the providing the additional search results includes providing responses corresponding to the at least one related search word from the response database (see paragraph [0019]; the system can provide results based on responses from experts that utilized the related search words to the user’s query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search result providing means of Brill in view of Garg, Colledge, and Linden by utilizing relevant results/responses from past queries as results for related queries as taught by Leno in order to enhance the user’s results with relevant related results so that the user is presented with relevant results sooner without having to worry about constantly refining their query to capture their true intent and context.



Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Jones et al [US 2008/0114721 A1].
With regard to claim 8, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claim 1 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the ranking includes ranking the one or more additional search words in consideration of a number of occurrences corresponding to each of the one or more additional search words in a database within a certain period of time, a number times an occurrence corresponding to the initial search word and an occurrence corresponding to each of the one or more additional search words occur contemporaneously in the database within a certain period of time, and a probability that an occurrence corresponding to each of the one or more additional search words also occurs in the database when an occurrence corresponding to the initial search word occurs the database.
Jones teaches wherein the ranking includes ranking the one or more additional search words in consideration of a number of occurrences corresponding to each of the one or more additional search words in a database within a certain period of time, a number times an occurrence corresponding to the initial search word and an occurrence 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additional words/query suggestion means of Brill in view of Garg, Colledge, and Linden by utilizing statistical collection and analysis processes associated with users’ actions about initial queries and rewritten/alternative queries as taught by Jones in order to utilize the experience from other users of the system to identify the most relevant words/queries associated with a particular initial query thus saving the user time with their search by ranking and providing the query suggestions that would most likely be helpful to the user with their search session.

With regard to claim 18, this claim is substantially similar to claim 10 and is rejected for similar reasons as discussed above.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Jeh et al [US 2007/0162424 A1].
With regard to claim 5, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claims 1 and 3 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the ranking includes ranking the one or more additional search words based on a highest number of responses corresponding to each of the one or more additional search words included in the response database.
Jeh teaches wherein the ranking includes ranking the one or more additional search words based on a highest number of responses corresponding to each of the one or more additional search words included in the response database (see paragraph [0078]; the system can rank query refinements/additional search words based on highest number of responses or document clicks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additional words/query suggestion means of Brill in view of Garg, Colledge, and Linden by utilizing statistical collection and analysis processes associated with users’ actions about the refinement/additional queries as taught by Jeh in order to utilize the experience from other users of the system to identify the most relevant words/queries associated with .



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Das et al [US 8,412,727 A1].
With regard to claim 12, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claim 1 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the ranking includes ranking the one or more additional search words in consideration of at least one of a number of times each of the one or more additional search words has been searched within a certain period of time, or an average reading time of the additional search results corresponding to each of the one or more additional search words.
Das teaches wherein the ranking includes ranking the one or more additional search words in consideration of at least one of a number of times each of the one or more additional search words has been searched and an average reading time of the additional search results corresponding to each of the one or more additional search words (see col 16, lines 29-36; see col 7, line 47 through col 8, line 3; the system can 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additional words/query suggestion means of Brill in view of Garg, Colledge, and Linden by utilizing statistical collection and analysis processes associated with users’ actions about the results of the refinement/additional queries as taught by Das in order to utilize the experience from other users of the system to identify the most relevant documents associated with the additional search words/queries based on time that users view the documents that users found relevant to their search and using that knowledge to weight the respective additional search words/queries to determine the most beneficial additional search words/queries to present to the user thus saving the user time with their search by ranking and providing the query suggestions that would most likely be helpful to the user with their search session.
Brill in view of Garg, Colledge, and Linden in further view of Das teach wherein the ranking includes ranking the one or more additional search words in consideration of at least one of a number of times each of the one or more additional search words has been searched within a certain period of time (see Das, col 7, line 47 through col 8, line 3; see Linden, paragraph [0023]; the system can utilize popularity of queries where the information utilized for such determinations can be based on some window of time).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brill et al [US 2005/0203878 A1] in view of Colledge et al [US 2003/0233224 A1], Linden [US 2005/0102282 A1], and Garg et al [US 8,949,250 A1] in further view of Yang [US 2009/0024605 A1] and Das et al US 8,412,727 A1].
With regard to claim 7, Brill in view of Garg, Colledge, and Linden teach all the claim limitations of claims 1 and 3 as discussed above.
Brill in view of Garg, Colledge, and Linden do not appear to explicitly teach wherein the generating or the updating of the response database includes storing information indicating whether the plurality of users who input the responses are each an expert in an area related to the responses; and the ranking includes ranking the one or more additional search words in order of highest number of responses prepared by an expert in an area related to the responses, the responses corresponding to each of the one or more additional search words included in the response database.
Yang teaches wherein the generating or the updating of the response database includes storing information indicating whether the plurality of users who input the responses are each an expert in an area related to the responses (see paragraph [0068]; the system can determine if the user is an expert and record their respective interactions with responses/results/documents).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search result providing means of Brill in view of Garg, Colledge, and Linden by utilizing expert ratings of the relevant results/responses from past queries as taught by Das in order to enhance the 
Brill in view of Garg, Colledge, and Linden in further view of Yang do not appear to explicitly teach the ranking includes ranking the one or more additional search words in order of highest number of responses prepared by an expert in an area related to the responses, the responses corresponding to each of the one or more additional search words included in the response database.
Das teaches the ranking includes ranking the one or more additional search words in order of highest number of responses (see col 16, lines 15-37; see col 7, line 47 through col 8, line 17; the system can rank/weight the queries/additional search words based on total number of responses/views).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the additional words/query suggestion means of Brill in view of Garg, Colledge, and Linden in further view of Yang by utilizing statistical collection and analysis processes associated with users’ actions about the results of the refinement/additional queries as taught by Das in order to utilize the experience from other users of the system to identify the most relevant documents associated with the additional search words/queries based on time that users view the documents that users found relevant to their search and using that knowledge to weight the respective additional search words/queries to determine the most beneficial additional search words/queries to present to the user thus saving the user time with 
Brill in view of Garg, Colledge, and Linden in further view of Yang and Das teach the ranking includes ranking the one or more additional search words in order of highest number of responses prepared by an expert in an area related to the responses, the responses corresponding to each of the one or more additional search words included in the response database (see Brill, paragraphs [0035] and [0036]; see Das, col 16, lines 15-37; see col 7, line 47 through col 8, line 17; see Yang, paragraph [0068]; the system can rank the queries based on the clicks/reviews of the associated documents for the suggested queries where the clicks/views/ratings of the documents can be weighted based on the user expertise level).

Response to Arguments
Applicant’s arguments (see the last paragraph on page 10 through the last paragraph on page 15) with respect to the rejection(s) of claim(s) under Brill in view of Colledge and Linden have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garg.  The applicant amended the claims to incorporate new limitations that required further search and consideration of the prior art.  As seen from the 35 USC 103 rejections, the cited prior art references, when combined, teach or fairly suggest, the claim limitations as recited where Garg illustrates the usage of user profiles to find activities/CTR (click-through-rate) of other similar users to determine other queries that can be provided as related/suggested queries versus overall 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.